

115 HR 6453 IH: To designate the facility of the United States Postal Service located at 445 Main Street in Laceyville, Pennsylvania, as the “Melinda Mindy Gene Picotti Post Office”.
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6453IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Marino (for himself and Mr. Barletta) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 445 Main Street in Laceyville, Pennsylvania, as the Melinda Mindy Gene Picotti Post Office. 
1.Melinda Mindy Gene Picotti Post Office 
(a)DesignationThe facility of the United States Postal Service located at 445 Main Street in Laceyville, Pennsylvania, shall be known and designated as the Melinda Mindy Gene Picotti Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Melinda Mindy Gene Picotti Post Office. 
